      Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 1 of 9



                                  EXHIBIT A

                                    Charter




10348566v3
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 2 of 9




                    MASTER TIME CHARTER AGREEMENT

        THIS MASTER TIME CHARTER AGREEMENT {the "Agreement"), made by
and between Offshore Specialty Fabricators, LLC, its affiliated, subsidiary and
interrelated companies, hereinafter referred to as "OWNER", and Montee Oilfield
Contractors, LLC, their affiliated, subsidiary, or interrelated companies, hereinafter
collectively referred to as "CHARTERER":

                                 WITNESS ETH

        WHEREAS, OWNER owns and operates two offshore derrick barges, the DB
SWING THOMPSON (1320 ton derrick barge) and the DB WILLIAM KALL.OP (1765
ton derrick barge); and

       WHEREAS, from time to time, CHARTERER may require the services of
OWNER'S derrick barges (hereinafter referred tons Vessel, whether one or more), for
the purpose of performing vessel services for CHARTERER within the navigable waters
of the Gulf of Mexico, or for such other purpose within such waters as CHARTERER
may desire, it is hereby agreed that all services, will be performed under the following
terms and conditions;

        1.      CHARTERER shall designate the vessel or vessels it desires from time to
time to hire by notifying 0 WNER of particular vessel or particular size vessel desired,
specifying the date that CHARTERER desires the vessel to be available, and the intended
tenn of its use. 0 WNER shall indicate its willingness to furnish a particular vesseJ or
particular size vessel by furnishing the vessel for CHARTERER's operations. OWNER
agrees that the vessel will be available for CHARTERER's use, and if not available, will
provide sixty (60) days written notice to CHARTERER that the vessf!l will not be
available for CHARTERER's use during a particular time frame.

        2.     This agreement does not obligate CHARTERER to order or hire any
vessel from OWNER, but it does obligate OWNER to accept such orders at a mutua11y
agreed upon price. All applicable work orders shall govern all work to be performed by
OWNER and shall define and govern all rights and obligations of the parties hereto for
the duration of this Agreement. The Agreement is deemed to be in effect between
CHARTERER and OWNER for any charter order regardless of the initiating agency of
said work and /or service payment agency of work perfonned under that work order. At
such time as CHARTERER desires to hire a vessel from OWNER, CHARTERER shall
issue a Charter Order in the form annexed as Exhibit "A" hereto. Regardless of whether
such Charter Order is issued, the terms and conditions of this Agreement shall control
any charter of vesse,ls by OWNER to CHARTERER.

        3.      OWNER agrees to furnish the services of said vessel from the place
designated to such anchorage or place designated by CHARTERER, at which the vessel
can safely lie afloat at all stages of the tide.
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 3 of 9




         4.      It is hereby warranted and agreed by OWNER that all vessels furnished by
it shall be fully found and in a thoroughly efficient state in hull, equipment and
machinery.

        5.      OWNER shall furnish, at its own cost and expense, a skillful and qualified
crew sufficient to operate the Vessel and carry out CHARTERER's assignments
properly, and with good seamanship and workmanlike pcrfonnance. OWNER shall, at
its own cost and ex_pense, man, provide victuals for OWNER's crew, operate and supply
any vessel chartered hereunder. OWNER shall comply with all State and Federal laws,
regulations and executive orders concerning the operation, manning, etc., of Vessel; and
shall keep in effect all licenses, documents, or permits, which are required in coMection
either with Vessel or crew thereof. Unless otherwise provided in the work order,
CHARTERER shall furnish, or reimburse OWNER for the cost of, any fuel, oil, water,
greases, meals, lodging, replacement cordage, assist tugs, or pilotage associated with the
work to be perfonned hereunder, unless otherwise agreed in the charter order issued for
the work being performed.

       7.      In perfonning the services contemplated herein, OWNER shall act as and
be an independent contractor. CHARTERER shall designate the work or services it
desires performed, and the ultimate results it desires OWNER to obtain, but shall leave to
OWNER the method and details of performing such work or services, CHARTERER
being interested only in the overall result obtained and having no control or supervision
over or responsibility for the performance of such work or services, said control or
supervision being retained solely and exclusively by OWNER.

        8.      Charter hire, at the rate set forth in Schedule "A", and as adjusted in
writing from time to time, shall commence when Vessel departs to perform its
assignment after being ordered by CHARTERER, provided that Vessel is then ready for
orders under said assignment and is in all respects fit for the service for which chartered,
and hire shall terminate on each hiring occasion when Vessel is released by
CHARTERER in accordance with the terms of the applicable Charter Order, unless
otherwise agreed upon and confirmed in writing.

        Charter hire shall be suspended during all periods in excess of 24 hours per month
that the chartered Vessel is mechanically unable to perform the services contemplated
hereunder, unless such mechanical failure is caused by the sole fault of CHARTERER.
Charter hire shall not be suspended during periods ofinclemcnt weather, nor during
periods of deviation permitted under this Agreement. Charter hire shall be suspended
during all periods whilst the vessel is under arrest and unavailable to CHARTERER,
unless such arrest shall have been procured or occasioned by the acts of CHARTERER.

       Charter hire shall be payable within thirty (30) days following receipt of invoices
substantiated by CHARTERER for the service performed in the preceding month.
OWNER shall attach such substantiating documents to its invoices as may be reasonably
requested by CHARTERER. CHARTERER shall not have the right to withhold



                                              2
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 4 of 9




payment or offset based upon any claim which CHARTERER may have against OWNER
arising out of th~ services provided for hereunder.

       If the vessel shall be deemed a constructive total loss. hire shall be paid up to and
including the date the vessel was last seen or heard from.

        9.      CHARTERER shall not be liable to OWNER or to· any other party for loss
of. or damage to, Vessel, including loss of use, in any way connected with or related to
the perfonnance or the service or job herein contemplated including but not limited to
those periods when Vessel is en route to or from any location or place for the
performance of said services or jobs, and/or when Vessel is standing by. OWNER agrees
to defend, indemnify, and hold CHARTERER harmless from and against any and all
claims for loss, destruction, or damage, including loss of use, of any vessel chartered
hereunder, regardless of whether s~ch loss, destruction, or damage is caused by the sole
and/or contributing fault, breach of warranty. strict liability~ or negligence of
CHARTERER, its agents, employees, or subcontractors.

         OWNER agrees to protect, defend, indemnify and hold CHARTERER harm1ess
from and against any and all claims and causes of action asserted by members of the crew
and employees of OWNER and OWNER's agents and subcontractors on account of
injuries suffered by, or death of such person or persons and damage to any property of
such person or persons in any way resulting from or related to the operation of Vessel, or
alleged unseaworthiness of vessel, and/or the acts or omissions of the Master or Crew of
Vessel in any way related to the perfonnance of any jobs or services contemplated herein,
regardless of whether such death or injury is caused by the sole and/or contributing fault.
strict liability, or negligence of CHARTERER, its agents, employees, or subcontractors.

        CHARTERER agrees to protec4 defend, indemnify and hold OWNER hannless
from and against any and all claims and causes of action asserted by or on behalf of
employees and agents of CHARTERER on account ofinjuries suffered by, or death of
such person or persons and damage to the property of such person or persons in any way
resulting from or related to the operations of Vessel, or alleged unseaworthiness of
vessel, and/or the acts or omission of OWNER in any way related to the perfollilance of
any jobs or services contemplated herein, regardless of whether such death or injury is
caused by the sole and/or contributing fault, strict liability, or negligence of OWNER, its
agents, employees, or subcontractors.


        CHARTERER shall use commercially reasonable efforts to procure from its
other contractors a hold harmless and indemnity in favor of OWNER for loss of or
damage to the property of such other contractors and for personal injury or death of the
employees of such other contractors. If CHARTERER is unable to obtain such hold
harmless and indemnity, it shall so Pdvise OWNER prior to OWNER'S signing a Charter
Order for work involving the customer.




                                             3 .
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 5 of 9




        OWNER shall report to CHARTERER immediately after their occurrence, all
accidents or occurrences of whatever nature arising out of or in any way related to
services performed in connection with this agreement which might give rise to a claim of
any sort and shall furnish CHARTERER upon request with n copy of all reports
concerning such accidents or occurrences made by or in the possession of OWNER
and/or its insurer.

        Excepting only damages caused by intentional breach of this Agreement or any
agreed Charter Order, Neither OWNER nor CHARTERER shall be liable to the other for
loss of use or other consequential damage, regardless of whether such loss of use or
consequential damage is caused by the sole and/or contributing negligence, strict liability
(including unseaworthlness), or other fault of OWNER, CHARTERER, or other persons.


       10.     OWNER shall procure the following insurance:

      (1)     Basic Workers' Compensation Policy, including coverage for
Longshoremen's and Harbor Worker's Compensation Act and Outer Continental Shelf
Lands Act with statutory limits.

       (2)      Employers' Liability, including coverage for Voluntary Compensation,
Borrowed Servant/Alternate Employer Endorsement, and, to the extent not covered by
the Protection and Indemnity Insurance described below, endorsed to cover Jones Act
and Death on the High Seas Act liability, and to treat a claim in rem as a claim in
personam, with limits of not less than $ l ,000,000.00 each accident.

        (3)     Comprehensive General Liability Insurance, with limits of$1,000,000 per
occurrence, including endorsements for Broad Fonn Comprehensive General Liability,
Broad Form Contractual Liability, Independent Contractor/Owners, and Products and
Completed Operations; the watercraft exclusion shall be deleted unless liability and
contractual liability insurance is afforded under the Protection and Indemnity Policies;
said insurance shall be on a "claims arising" form.

      (4)    Comprehensive Automobile Liability Insurance covering all owned
automobiles with a minimum combined single limits for bodily injury and property
damage of$1,000,000.00 each occurrence.

       (5)     Hull and Machinery Insurance in the minimum amount of the full value of
the Vessel, covering full Hull and Machinery insurances as per American Institute Hull
Clauses (or equivalent), including full collision and if towage operations arc
contemplated, Tower's Liability (unless fully covered under Protection and Indemnity).

         (6)    Protection and Indemnity Insurance on Form SP-23 or equivalent, with
minimum limits equal to $1,000,000.00, including full cargo coverage, coverage for
liability to crew and employees of OWNER, and coverage for wreck removal.



                                             4
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 6 of 9




       (7)      Excess Protection and Indemnity Insurance on a following form, including
excess C.ollision and Tower's liabilityt with limits of not less than $19,000,00.o:oo.

         (8)     Umbrella and/or following form excess liability insurance covering excess
liabilities for Employer's Liability, Comprehensive General Liability, and
Comprehensive Automobile Liability, with limits of not less than $19,000,000.00.

       (9)      Pollution Liability Insurance for any work performed that could
accidentally cause the pollution of waters or the environment, said insurance to cover
clean-up, fines, penalties, assessments, and third party liability risks in the minimum of
$20,000,000.00 per occurrence.

        {I 0) Contractual Liability Insurance, to the extent not aff9rded under the
policies described above, with minimum limits of$20,000,000.00 insuring OWNER's
defense and indemnity obligations under this agreement.

        ln the Hull and Machinery and Protection and Indemnity policies described .
herein, OWNER shall name CHARTERER. jts affiliates, subsidiaries, and each of their
officers, directs, employees, and any vessel towed hereunder and its owners and
operators, as Additional Assureds and waive subrogation against such Additional
Assmeds, but such naming and waiving shall only apply with respect to the obligations
and risk assumed by OWNER in this Agreement. CHARTERER shall only be
considered an additional insured in OWNER's policies and subrogation waived against
CHARTERER in those pol~cies with respect to claims for which OWNER has agreed to
defend and indemnify CHARTERER hereunder.

        11.   OWNER further shall keep, in accordance with good marine practice,
maintain and make available at CHARTERER's request all logs, daily reports, records, or
other documents pertaining to any vessel used or operated pursuant to this Agreement.

       12.      This agreement shall be------~
                                         effective from the date hereof and continue in
force until either party gives   /SD              days written notice of termination in
writing to the other by mail (whether by regular post, registered, certified or electronic),
and shall automatically apply to the hiring and.assignment, during the term hereof, of any
and all vessel(s) by CHARTERER from or through OWNER.

       13.    This agreement is to be considered as having been executed in the State of
Louisiana, and is to be governed by the General Maritime Law of the United States.

        14.    No officer, employee or other representative of OWNER shall have
authority to waive or modify any of the provisions hereof. Any modifications, if agreed
upon, can only be by written agreement executed by a duly authorized officer of
CHARTERER and representative of OWNER.

        15.     It is expressly understood that CHARTERER shall be witho\lt authority to
create or incur any maritime lien against any vessel chartered hereuilder, and shall

                                             5
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 7 of 9




defend, indemnify, and hoJd OWNER harmless from and against any lien arising against
any vessel chartered hereunder by the acts of CHARTERER.

         16.    Nothing hereunder shall be construed to create a personal contract nor to
deny either party of any rights it may have to seek limitation from or exoneration of
liability pursuant the Shipping Laws of the United States or any other nation.

       17.     Nothing herein shall be deemed to create a demise or bareboat charter of
any vessel hired hereunder.

        18.    OWNER shall be responsible for and pay any local, state, or federal
income t.wces associated with the payments made to OWNER pursuant to this Agreement
CHARTERER shall be responsible for the payment of any sales twces due with respect to
items furnished by CHARTERER pursuant to this Agreement

        19.     OWNER agrees to abide by Executive Order 11246 regarding Equal
Employment Opportunity. OWNER further agrees to make available a copy of its Drug-
Free Workplace Policy to CHARTERER, and represents that its policy is at least as
siringent as that of CHARTERER.

      20.     CHARTERER shall not have the right to subcharter or assign this Master
Time Charter without the express written consent of OWNER.

        21.     Any vessel chartered hereunder shall have the right to deviate, without
reduction in hire. for the purpose of saving life and/or property. All salvage or towage
paid as a consequence of salvage efforts shall be divided, after awards to the master and
members of the crew, 50% to OWNER, and 50% to CHARTERER.

       22.    OWNER agrees that it shall be responsible to pay all brokerage
commissions that may be due as a result of said Charter agreement directly to the broker,
and upon request, shall furnish evidence of said payments to CHARTERER.

        23.     This Master Time Charter, together with the conditions of any charter
order issued in connection herewith, shall constitute the entire agreement of the parties.
This Agreement supersedes all prior agreements and understandings between the parties,
whether oral or written.

        24.     Should any provision of this Agreement or any charter order issued
hereunder be declared in contravention of law, unenforceable, or invalid, such declaration
shall not have the effect of voiding any other term and condition of this Agreement,

       25.     The addresses of the parties for the purpose of notices hereunder are:




                                             6
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 8 of 9




OWNER:                                   CHARTERER:

Offshore Specialty Fabricators, LLC      Montco Oilfield Contractors, LLC
115 Menard Road                          842 W. Sam Houston Pkwy. Suite 500
Houma, Louisiana 70363                   Houston, Texas 77024

Attention: Steve Williams                 Attention: Carroll Price

                              [Signature Page Follows]




                                         7
 Case 17-31646 Document 1057-1 Filed in TXSB on 12/06/19 Page 9 of 9




     Executed this~day of June;2016.


OFFSHORE SPECIALTY FABRICATORS. LLC

BY:~s;;:: $      5>--------
     Steve Williams, CEO

                           CTORS, LLC




                                   8
